          Case 1:18-md-02859-PAC Document 478 Filed 08/23/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X                                                             --~- :il
IN RE: ZIMMER M/L TAPER HIP PROSTHESIS                                 r·,,...··-\,.... 1   r:\. ..-   ~   -1--,   1·1·
                                                                                                                                II
                                                                       .LJ\. / '---·    tr'. 1 ·y 1-;        i "    1
OR M/L TAPER HIP PROSTHESIS WITH                                                                                                I

KINECTIV TECHNOLOGY AND VERSYS
FEMORAL HEAD PRODUCTS LIABILITY
LITIGATION.

TAMMA NUTTING,

                                   Plaintiff,

                                                                           18 MD 2859 (PAC)
                                                                           18 MC 2859 (PAC)
                                                                           19 CIVIL 699 (PAC)
                   -against-                                                  JUDGMENT

ZIMMER, INC., et al.,

                                   Defendants.
-----------------------------------------------------------X


          It is,   ORDERED, ADJUDGED AND DECREED:                                      That for the reasons stated

in the Court's Opinion & Order dated August 6, 2021, Zimmer's motion to exclude Truman's

testimony is GRANTED, and Zimmer's summary judgment on Nutting's claims of design defect,

failure to warn, and negligence is GRANTED. The remaining motions to exclude expert testimony

are denied as moot; accordingly, case number 19cv699 is closed.

Dated: New York, New York
       August 23, 2021
                                                                      RUBY J. KRAJICK

                                                                      Clerk of Court
                                                                BY:

                                                                       ~~~
